We have carefully considered the motion for rehearing in the light of the affidavits appending thereto upon which is sought to be predicated an excuse for lack of representation by counsel at the trial. The facts in the case seem perfectly to support the conclusion reached by the jury and we perceive no error in the record of the trial. Appellant was notified that his counsel in Beaumont could not be present and represent him upon the trial. That there were competent attorneys in the county seat in which the trial was had whose services could have been procured by proper effort, appears manifest and no effort to secure their services is shown.
Not being able to agree with the contentions made, the motion for rehearing will be overruled.
Overruled. *Page 334